DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on July 1, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claims 1, 2, 4-12, 14-22 are pending. Claim 22 is newly added. Claims 14 and 16 are withdrawn. Claims 3 and 13 are cancelled. Claims 1, 2, 4-12, 15, and 17-22 are under consideration in this action.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-13 and 15) and the following species in the reply filed on October 5, 2018 is acknowledged:
A: core particle of polysaccharides that are natural or of natural origin; and
B: envelope particles of crosslinked or non-crosslinked poly(meth)acrylate polymers

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 11, 12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsufuji et al. (Matsufuji) (US 2013/0309285 A1; of record).
Applicant claims an emulsion comprising, in a physiologically acceptable medium, at least composite particles as emulsion stabilizer comprising: 
a core comprising at least organic or inorganic particles A;
said core being covered, discontinuously, with an envelope comprising at least organic or inorganic particles B having a mean size of from 0.01 to 100 µm;
said particles A and B having different polarities,
wherein said emulsion is an oil-in-water emulsion.

Note: The rejection set forth herein is directed to the genus. Furthermore, it is noted that in light of Applicant’s claim amendments, the rejection set forth herein below has been modified.

	Matsufuji discloses a composite pigment comprising at least one small particle (reading on particle A) with a mean particle size of more than 100 nm and less than 1 micron, wherein the surface of the small particle is at least in part covered with at least one layer comprising at least one inorganic solid UV filter and/or at least one coloring pigment (reading on particle B). The composite pigment can be advantageously used as a component for a cosmetic composition (abstract; Matsufuji claim 20). The composite pigment provides enhanced UV filtering effects and can also provide clear and bright color tone (para.0047).
	Matsufuji discloses that the small core particle to be used for the composite pigment is not limited, as long as the small core particle has a mean particle size or a mean particle diameter of more than 100 nm and less than 1 micron (para.0054). The material of the small core particle is not limited. The material can be at least one organic material. The organic material may be hollow or porous. Among the preferred organic material include poly(meth)acrylates, such as polymethylmethacrylates, and polysaccharides (para.0059, 0060, 0062, 0063). 
The small core particle is at least partially covered with at least one layer comprising at least one inorganic solid UV filter and/or at least one coloring pigment. The layer may be referred to as a coating layer. Preferably, 10% or more of the surface of the small core particle can be covered by the coating layer (para.0066; Fig. 3). As Matsufuji encompasses composites wherein the small core particles has less than 100% of their surface being covered, Matsufuji’s composites read on having a core being covered, discontinuously. The thickness of the coating layer may vary depending on several factors such as the size of the small core particle. Typically, the thickness of the coating layer may range from 1-50 nm (para.0067).
	As noted above, the coating layer on the small core particle may comprise at least one inorganic solid UV filter, which may be active in the UV-A and/or UV-B region (para.0070-0071). It is preferable that the inorganic solid UV filter is in the form of a fine particle such that the mean (primary) particle diameter thereof ranges from 1-50 nm (para.0072). Matsufuji discloses that preferably, the inorganic solid UV filters are selected from pigments (mean size of the primary particles: generally from 5 nm to 50 nm) formed of metal oxides, preferably titanium oxide (also known as titanium dioxide, TiO2). The inorganic solid UV filter may or may not be coated. The coating may comprise (meth)acrylic polymers (para.0073-0075). 
	As noted above, the coating layer may comprise at least one coloring pigment (para.0096, 0097). The pigments can be white or colored, inorganic and/or organic, and generally have a mean particle size greater than or equal to 1 micron. Matsufuji discloses that the particle size of the coloring pigment is not limited, and in a particular embodiment, the coloring pigment may have a mean particle size of from 100nm to less than 1 micron. Among the preferred coloring pigments include titanium dioxide (para.0099-0101, 0103). 
	The small core particle and inorganic solid UV filter(s) and/or coloring pigment(s) can be used in proportions such that the weight ratio of the small core particle to the inorganic solid UV filter(s) and/or coloring pigment(s) (weight ratio of core to the envelope) is 50:50 to 90:10 (para.0095, 0106, 0176; Matsufuji claim 31).
PMMA (350 nm) (reading on organic particles A) and wherein the coating layer is made up of titanium dioxide (TiO2) particles (15 nm) (reading on inorganic particles B) wherein the weight ratio of small core particle to inorganic solid UV filter is 90:10 (Table 1). Matsufuji’s example 3 exemplifies a similar pigment composite to Matsufuji’s example 1, but the weight ratio of small core particle to inorganic solid UV filter is 70:30 (Table 1). 
The composite pigment is prepared by subjecting the small core particles and at least one inorganic solid UV filter and/or at least one coloring pigment, to a mechanochemical fusion process. It is preferable to use a hybridizer process as the mechanochemical fusion process (para.0167, 0170). 
With regards to the limitation in the instant claim 1, “composite particles as emulsion stabilizer,” although Matsufuji does not appear to explicitly disclose their composite pigment particles as “emulsion stabilizers”, a recitation of the intended use of the claimed invention, “emulsion stabilizer” in the instant case, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 [R-3]. In the instant case, there does not appear to be a structural difference between the claimed composite particles and Matsufuji’s composite pigment particle discussed above. Thus, absent evidence to the contrary, Matsufuji’s composite pigment particles are capable of performing the instantly claimed intended use.	
	The composition may be in the form of emulsions, such as oil-in-water (O/W) (para.0251). The composite pigment can be present in the cosmetic composition in an amount ranging from 0.01% to 99% by weight, more preferably 1-30% by weight, relative to the total weight of the composition (para.0209). Matsufuji’s example 43 exemplifies a sun care emulsion, which is intended to be a UV shielding product, comprising the composite pigment in an amount of 10% by weight relative to the emulsion (para.0362, Table 12).
	With regards to the instant claims 2 and 17, as evidenced by the instant Specification, PMMA and titanium dioxide appear to have a difference in polarity (ΔE) of 17.5 (pg.43, Example MFP-8).
Response to Arguments
Applicant's arguments filed July 1, 2021 have been fully considered but they are not persuasive.
(1) Applicant notes that claims 13 and 15 were not both rejected based on the disclosure of the Matsufuji reference, and argues that given that claim 1 has been amended in accordance with claims 13 and 15, and given that Matsufuji does not teach or suggest the invention particles as O/W emulsion stabilizer (claim 1), particularly without functional surfactants also being present (claim 15), the rejections based on Matsufuji are rendered moot.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. The entirety of previously presented claim 15 was not incorporated into claim 1. In particular, the limitation “wherein the oil-in-water emulsion does not comprise an emulsifying surfactant” from claim 15 was not incorporated into claim 1. From claim 15, only the limitation “the composite particles…as emulsion stabilizer” was incorporated into claim 1. As discussed above, although Matsufuji does not appear to explicitly disclose their composite pigment particles as “emulsion stabilizers”, a recitation of the intended use of the claimed invention, “emulsion stabilizer” in the instant case, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 [R-3]. In the instant case, there does not appear to be a structural difference between the claimed composite particles and Matsufuji’s composite pigment particle discussed above. Thus, absent evidence to the contrary, Matsufuji’s composite pigment particles are capable of performing the instantly claimed intended use.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7, 11, 12, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Matsufuji et al. (Matsufuji) (US 2013/0309285 A1; of record).
Applicant claims an emulsion comprising, in a physiologically acceptable medium, at least composite particles comprising: 
a core comprising at least organic or inorganic particles A;
said core being covered, discontinuously, with an envelope comprising at least organic or inorganic particles B having a mean size of from 0.01 to 100 µm;
said particles A and B having different polarities.

Note: The rejection set forth herein is directed to the genus.

	The teachings of Matsufuji are set forth above and incorporated herein. 
	With regards the instant claims 18 and 19, with regards to the weight ratio of the core to the envelope of the composite particles, as discussed above, Matsufuji discloses that the small core particle (reading on particle A) and inorganic solid UV filter(s) and/or coloring pigment(s) (reading on particle B) can be used in proportions such that the weight ratio of the small core particle to the inorganic solid UV filter(s) and/or coloring pigment(s) is 50:50 to 90:10, and exemplifies a composite wherein the weight ratio of small core particle to inorganic solid UV filter is 90:10 (para.0095, 0106, 0176; Matsufuji claim 31). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	With regards to the mean size of the composite particles, as discussed above, the composite may be made up of a small core particle having a size ranging from 100 nm to less than 10 micron, and a single coating layer of solid UV filter(s) and/or coloring pigment(s), such as titanium dioxide, which may vary in size, for example 5-50 nm, greater than or equal to 1 micron, and 100 nm to less than 1 micron. Thus, in the case that the small core particle has a particle size of about 800 nm and a single layer of solid UV filters or coloring pigments having a size of about 200 nm, the composite particle may have a particle size, at the largest diameter, of about 1200 nm (1.2 micron). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	With regards to the instant claim 20, as discussed above, Matsufuji encompasses composite particles wherein the small core particles has less than 100% of the surface covered, thus reading on a core particle being covered discontinuously. Matsufuji discloses that preferably, 10% or more of the surface of the small core particle can be covered by the coating layer. While the range overlaps with the instant claim’s range, Matsufuji does not anticipate claim 20 as Matsufuji encompasses a broader range than the instant claim 20. However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	With regards to the instant claim 21, as discussed above, the composite may be made up of a small core particle (reading on Particle A) having a size ranging from 100 nm to less than 10 micron, and a single coating layer of solid UV filter(s) and/or coloring pigment(s), such as titanium dioxide, (reading on particle B) which may vary in size, for example 5-50 nm, greater than or equal to 1 micron, and 100 nm to less than 1 micron. While the range overlaps with the instant claim’s range, Matsufuji does not prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the teachings of the prior art reference is fairly suggestive of the claimed invention.

Claims 1, 2, 4-7, 11, 12, 15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (Muller) (US 6,511,655 B1; of record) and Matsufuji et al. (Matsufuji) (US 2013/0309285 A1; of record).
Applicant’s claims are set forth above and incorporated herein.

Applicant further claims an oil-in-water emulsion comprising the composite particles according to claim 1, as emulsion stabilizer, wherein the oil-in-water emulsion does not comprise and emulsifying surfactant.

Note: The rejection set forth herein is directed to the genus.

	Muller discloses low-viscosity cosmetic or dermatological preparations of the oil-in-water type (reading on O/W emulsion), which comprise an oil phase, in which hydrophobic and/or amphiphilic solids are incorporated (abstract; col.1, lines 5-9). Muller discloses that an object of their invention was to prepare preparations of the oil-in-water type which have a very low viscosity and are stable towards increased electrolyte concentrations, and into which large amounts of polar oil components can be incorporated (col.5, lines 1-9).
	Muller discloses that their O/W formulations are very stable and have a high light protection factor. The preparations have excellent stability against deposition in oil and water phases and exhibit very good sensory properties such as, for example, spreadability on the skin or ability to be absorbed into the skin (col.5, lines 29-52).
 less than 0.5% by weight (based on the total weight of the preparation) of emulsifiers (col.5, lines 53-60), thus reading on an O/W emulsion not comprising an emulsifying surfactant. It is noted that the instant Specification defines “not containing any emulsifying surfactant” to mean containing less than 1.00% by weight of emulsifying surfactant (pg.6, ln.16-19).
	Muller discloses that their cosmetic preparations are customarily used in cosmetics for protecting the skin against UV rays (col.8, ln.49-56; col.22, ln.7-18). The cosmetic preparations preferably additionally comprise at least one UV-A filter substance and/or at least one UV-B filter substance (col.21, ln.64-67).

	Muller does not appear to explicitly disclose the inclusion of the composite particles recited in the instant claim 1. Matsufuji is relied upon for this disclosure. The teachings of Matsufuji are set forth above and incorporated herein. Additional relevant teachings of Matsufuji are set forth herein below.

Matsufuji discloses that it was surprisingly discovered that a single core particle with a smaller mean particle size of more than 100 and less than 1 micron can provide better UV filtering and/or coloring effects than a single core particle with a larger mean particle size of 1 micron or more, and that the UV filtering and/or coloring effects by the small core particles can be further enhanced when combined with large particles to form a composite pigment composition (para.0049). 
Matsufuji discloses that since particles of inorganic solid UV filter(s) and/or coloring pigment(s) are firmly bonded on the core particle, the UV filter(s) and/or coloring pigment(s) cannot penetrate into the skin via pores on the skin. In addition, even if inorganic solid UV filters and/or coloring pigments irritate, a large amount of the inorganic UV filters and/or coloring pigments cannot directly contact with the skin, because they are present only on the core particle. Accordingly Matsufuji discloses that their composite pigment is safer than the bulk of inorganic solid UV filters or coloring pigments (para.0050). 
Further, Matsufuji’s composite pigment can provide a better feeling on use, because fine particles or inorganic solid UV filters and/or coloring pigments are firmly fixed on the core particle so that it is 
Matsufuji further discloses that a cosmetic composition comprising their composite pigment can exert advantageous cosmetic and/or practical effects due to the inclusion of their composite pigment. For example, their cosmetic composition has better UV shielding effects. In addition, if the cosmetic composition is in the form of a powder, it also has a smooth feeling on use due to reduced friction, superior hiding effects for skin defects such as pores and fine lines, matte effects, and good compactibility such that it is difficult to chip away. If the composition is in the form of a liquid, it also has good visual optical effects such as matte and haze effects (para.0052).

	As discussed above, Muller is directed to a cosmetic O/W emulsion used for protecting the skin against UV rays, and discloses the inclusion of UV protection and filtering agents. In light of Matsufuji’s disclosure of the advantages that their composite pigments provide for cosmetic compositions (e.g. O/W emulsions), one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Muller with the teachings of Matsufuji, and incorporate Matsufuji’s composite pigment particles discussed above, e.g. PMMA core particles coated with TiO2 particles, into Muller’s cosmetic O/W emulsion as the UV protectant/filtering agent. One of ordinary skill in the art would have been motivated to do so because the of the advantages provided for by Matsufuji’s composite pigment particles, such as the enhanced UV shielding/filtering effects, improved feeling on use, and being safer as the particles cannot directly contact the skin to cause irritation and cannot penetrate into the skin via the pores on the skin. Matsufuji’s composite pigment particles also provide good visual optical effects such as matte and haze effects. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Muller discloses the inclusion of at least one UV-A filter substance and/or at least one UV-B filter substance in their cosmetic emulsions, and Matsufuji’s composite pigment particles are active in filtering n the UV-A and/or UV-B 
	With regards to the amounts and ranges recited in the instant claims , in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 1, 2, 4-12, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Matsufuji et al. (Matsufuji) (US 2013/0309285 A1; of record), Victor (US 2002/0192260 A1; of record), and Kim et al. (Kim) (US 2003/0091824 A1; of record).
Applicant claims an emulsion comprising, in a physiologically acceptable medium, at least composite particles comprising: 
a core comprising at least organic or inorganic particles A (elected species: polysaccharides that are natural or of natural origin);
said core being covered, discontinuously, with an envelope comprising at least organic or inorganic particles B (elected species: crosslinked or non-crosslinked poly(meth)acrylate polymers) having a mean size of from 0.01 to 100 µm;
said particles A and B having different polarities.

Note: The rejection set forth herein is directed to the elected species.

	The teachings of Matsufuji are set forth above and incorporated herein. Additional relevant teachings of Matsufuji are set forth herein. 
	As discussed above, the small core particles used for the composite pigment may be polysaccharides, and the small core particle may be porous.
Further, in an embodiment, coated inorganic solid UV filters are preferable, because the UV filtering effects of the inorganic solid UV filters can be enhanced (para.0093). As discussed above, titanium oxide, may be coated with a coating comprising (meth)acrylic polymers.
	
	Matsufuji does not appear to explicitly disclose or exemplify the elected species composite particle as recited in the instant claims 8-10. Kim and Victor are relied upon for this disclosure. Their teachings are set forth herein below.

	Victor is relied upon for the disclosure of specific polysaccharides known to be used in cosmetic preparations for the skin. Victor is directed to particles for use in cosmetic preparations to reduce the visual perception of skin imperfections (para.0010). Among the suitable particles for use in such cosmetic preparations include cellulose and starch (para.0015). 
	Kim discloses polymethylmethacrylate (PMMA)-coated titanium dioxide particles, and their use in cosmetics, such as O/W emulsion type cosmetics for UV-blocking (para.0009-0011, 0050, 0068, 0075). Kim discloses that Fig.2 shows that the titanium dioxide particles are uniformly coated with PMMA (para.0059; Fig.2). Kim discloses that their composite particles, such as PMMA-coated titanium dioxide particles, have improved UV-scattering efficiency and dispersion stability (abstract; para.0009, 0076). The resulting particles may have a size in the range of about 6-7 microns (para.0074). 

	With regards to the material for Matsufuji’s small core particle, as discussed above, the small core particles used for the composite pigment may be polysaccharides, and the small core particle may be porous. In light of Victor’s disclosure of specific polysaccharides known to be used as particles in cosmetic preparations for the skin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to combine the teachings of Matsufuji with the teachings of Victor, and try starch or cellulose as the small core particle material in Matsufuji’s composite pigment particle, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 
	With regards to the inorganic solid UV filter used as the coating material on Matsufuji’s composite pigments, as discussed above, the inorganic solid UV filter, such as titanium oxide (TiO2) is preferably coated to enhance the UV filtering effects. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Matsufuji and Victor with the teachings of Kim and use Kim’s PMMA-coated titanium dioxide particles as the inorganic solid UV filter component on the composite pigment of the combined teachings of Matsufuji and Victor. One of ordinary skill in the art would have been motivated to do so in order to obtain the benefit of improved UV-scattering efficiency and improved stability of the composition. One of ordinary skill in the art would have had a reasonable expectation of success in doing so because Matsufuji discloses that the titanium dioxide particles may be coated with methacrylic polymers, and Kim’s PMMA-coated titanium dioxide particles are used for UV-blocking purposes in O/W emulsion type cosmetics.
	As discussed above, Kim discloses that the titanium dioxide particles are uniformly coated with PMMA. Thus, because the PMMA forms a complete shell around the titanium dioxide particle, the PMMA-coated titanium dioxide particles also read on hollow PMMA particles with titanium dioxide particles encapsulated therein. Therefore, the composite pigment of the combined teachings of the Matsufuji, Victor, and Kim as discussed above reads on a porous cellulose core particle that is discontinuously coated with PMMA particles. Although the PMMA particles also include additional material (i.e. encapsulated titanium dioxide), it still reads on the claims because of the recitation of the transitional phrase “comprising”. The transitional term “comprising” is open-ended and does not exclude additional, unrecited elements or method steps. Note: MPEP 2111.03.
claim 9, as evidenced by the instant Specification, porous cellulose appears to have the claimed wet point for oil and wet point for water (pg.20, ln.5-10).
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 1, 2, 4-12, 15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (Muller) (US 6,511,655 B1; of record), Matsufuji et al. (Matsufuji) (US 2013/0309285 A1; of record), Victor (US 2002/0192260 A1; of record), and Kim et al. (Kim) (US 2003/0091824 A1; of record).
Applicant’s claims are set forth above and incorporated herein.

Applicant further claims an oil-in-water emulsion comprising the composite particles according to claim 1, as emulsion stabilizer, wherein the oil-in-water emulsion does not comprise and emulsifying surfactant.

Note: The rejection set forth herein is directed to the elected species.

The  teachings of Muller are set forth above and incorporated herein.

	Muller does not appear to explicitly disclose the inclusion of the elected species of composite particles recited in the instant claim 1. Matsufuji, Victor, and Kim are relied upon for this disclosure. 
The teachings of Matsufuji, Victor, and Kim, and the motivation for their combination are set forth above and incorporated herein.

As discussed above, Muller is directed to a cosmetic O/W emulsion used for protecting the skin against UV rays, and discloses the inclusion of UV protection and filtering agents. In light of Matsufuji’s disclosure of the advantages that their composite pigments provide for cosmetic compositions (e.g. O/W 2, into Muller’s cosmetic O/W emulsion as the UV protectant/filtering agent. One of ordinary skill in the art would have been motivated to do so because the of the advantages provided for by Matsufuji’s composite pigment particles, such as the enhanced UV shielding/filtering effects, improved feeling on use, and being safer as the particles cannot directly contact the skin to cause irritation and cannot penetrate into the skin via the pores on the skin. Matsufuji’s composite pigment particles also provide good visual optical effects such as matte and haze effects. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Muller discloses the inclusion of at least one UV-A filter substance and/or at least one UV-B filter substance in their cosmetic emulsions, and the composite pigment particles of the combined teachings of Matsufuji, Victor, and Kim are active in filtering in the UV-A and/or UV-B region, and are suitable for application onto skin and inclusion in cosmetic emulsions. 
	With regards to the amounts and ranges recited in the instant claims , in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed July 1, 2021 have been fully considered but they are not persuasive.
(2) Applicant notes that claims 13 and 15 were not both rejected based on the disclosure of the Matsufuji reference, and argues that given that claim 1 has been amended in accordance with claims 13 and 15, and given that Matsufuji does not teach or suggest the invention particles as O/W emulsion 

With regards to Applicant’s argument (2), the traversal argument is not found persuasive. With regards to the rejection over only Matsufuji, as discussed in the rebuttal to Applicant’s argument (1), the entirety of previously presented claim 15 was not incorporated into claim 1. In particular, the limitation “wherein the oil-in-water emulsion does not comprise an emulsifying surfactant” from claim 15 was not incorporated into claim 1. From claim 15, only the limitation “the composite particles…as emulsion stabilizer” was incorporated into claim 1. As discussed above, although Matsufuji does not appear to explicitly disclose their composite pigment particles as “emulsion stabilizers”, a recitation of the intended use of the claimed invention, “emulsion stabilizer” in the instant case, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 [R-3]. In the instant case, there does not appear to be a structural difference between the claimed composite particles and Matsufuji’s composite pigment particle discussed above. Thus, absent evidence to the contrary, Matsufuji’s composite pigment particles are capable of performing the instantly claimed intended use.
Matsufuji, Victor, and Kim were not relied upon for the disclosure of claim 15 (“wherein the oil-in-water emulsion does not comprise an emulsifying surfactant”. The Muller reference was relied upon for this disclosure.

(3) Applicant argues that with regards to Muller and its combination with the other references, Applicant argues that Muller cannot compensate for the other arts’ deficiencies. Applicant argues that Muller requires the presence of a coating layer on its particles, and nothing in the other asserted art would motivate one of ordinary skill in the art to modify Muller’s coating layer in a manner which would result in the composite particles of the present invention as emulsion stabilizers, or O/W emulsions containing them. Applicant argues that to the contrary, Muller would lead one of ordinary skill in the art to stabilize an emulsion by focusing on having oil and water phases of approximately the same densities, not by searching for particle other than its required particle contrary to its disclosure. 

argument (3), the traversal argument is not found persuasive. Muller was not relied upon for the disclosure of the claimed composite particles. Matsufuji was relied upon for the disclosure of the claimed composite particles. With regards to the rejection of the genus, in the rejections set forth above over Muller and Matsufuji, the teachings of Muller were combined with the teachings of Matsufuji to incorporate Matsufuji’s composite pigment particles discussed above, e.g. PMMA core particles coated with TiO2 particles, into Muller’s cosmetic O/W emulsion as the UV protectant/filtering agent. One of ordinary skill in the art would have been motivated to do so because the of the advantages provided for by Matsufuji’s composite pigment particles, such as the enhanced UV shielding/filtering effects, improved feeling on use, and being safer as the particles cannot directly contact the skin to cause irritation and cannot penetrate into the skin via the pores on the skin. Matsufuji’s composite pigment particles also provide good visual optical effects such as matte and haze effects. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Muller discloses the inclusion of at least one UV-A filter substance and/or at least one UV-B filter substance in their cosmetic emulsions, and Matsufuji’s composite pigment particles are active in filtering n the UV-A and/or UV-B region, and Matsufuji’s composite pigment particles are suitable for application onto skin and inclusion in cosmetic emulsions.
With regards to the rejection of the elected species, the teachings of Muller were combined with the teachings of Matsufuji, Victor, and Kim to incorporate the composite pigment particles of the combined teachings of Matsufuji, Victor, and Kim discussed above, e.g. porous cellulose core particles coated with PMMA-coated TiO2, into Muller’s cosmetic O/W emulsion as the UV protectant/filtering agent. One of ordinary skill in the art would have been motivated to do so because the of the advantages provided for by Matsufuji’s composite pigment particles, such as the enhanced UV shielding/filtering effects, improved feeling on use, and being safer as the particles cannot directly contact the skin to cause irritation and cannot penetrate into the skin via the pores on the skin. Matsufuji’s composite pigment particles also provide good visual optical effects such as matte and haze effects. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Muller discloses the inclusion 

	(4) Further regarding claims 8-10 and 22 reflecting the presence of particles whose core is formed from a polysaccharide and whose envelope is formed from polymethyl methacrylate, Applicant argues that the combination of Muller and Matsufuji would not lead to these specific invention particles as O/W emulsion stabilizer, particularly without functional surfactants also being present, and no motivation would have existed to stray from Muller and Matsufuji to seek even more different particles, particularly as emulsion stabilizers.

	With regards to Applicant’s argument (4), the traversal argument is not found persuasive. With regards to the limitation “wherein the oil-in-water emulsion does not comprise an emulsifying surfactant” from claims 15 and 22, Muller was relied upon for this disclosure. As discussed above, Muller discloses that their preparations comprise less than 0.5% by weight (based on the total weight of the preparation) of emulsifiers (col.5, lines 53-60), thus reading on an O/W emulsion not comprising an emulsifying surfactant. It is noted that the instant Specification defines “not containing any emulsifying surfactant” to mean containing less than 1.00% by weight of emulsifying surfactant (pg.6, ln.16-19).
The motivation for the incorporation of Matsufuji’s composite particles into Muller’s O/W emulsion are discussed above. With regards to the composite particles of claims 8-10, the combined teachings of Matsufuji, Victor, and Kim were relied upon for these disclosures. As discussed above, Matsufuji discloses that the small core particles used for the composite pigment may be polysaccharides, and the small core particle may be porous. In light of Victor’s disclosure of specific polysaccharides known to be used as particles in cosmetic preparations for the skin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to combine the teachings of Matsufuji with the teachings of Victor, and try starch or cellulose as the small core particle material in Matsufuji’s composite pigment particle, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 
	With regards to the inorganic solid UV filter used as the coating material on Matsufuji’s composite pigments, as discussed above, the inorganic solid UV filter, such as titanium oxide (TiO2) is preferably coated to enhance the UV filtering effects. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Matsufuji and Victor with the teachings of Kim and use Kim’s PMMA-coated titanium dioxide particles as the inorganic solid UV filter component on the composite pigment of the combined teachings of Matsufuji and Victor. One of ordinary skill in the art would have been motivated to do so in order to obtain the benefit of improved UV-scattering efficiency and improved stability of the composition. One of ordinary skill in the art would have had a reasonable expectation of success in doing so because Matsufuji discloses that the titanium dioxide particles may be coated with methacrylic polymers, and Kim’s PMMA-coated titanium dioxide particles are used for UV-blocking purposes in O/W emulsion type cosmetics.
	As discussed above, Kim discloses that the titanium dioxide particles are uniformly coated with PMMA. Thus, because the PMMA forms a complete shell around the titanium dioxide particle, the PMMA-coated titanium dioxide particles also read on hollow PMMA particles with titanium dioxide particles encapsulated therein. Therefore, the composite pigment of the combined teachings of the Matsufuji, Victor, and Kim as discussed above reads on a porous cellulose core particle that is discontinuously coated with PMMA particles. Although the PMMA particles also include additional material (i.e. encapsulated titanium dioxide), it still reads on the claims because of the recitation of the transitional phrase “comprising”. The transitional term “comprising” is open-ended and does not exclude additional, unrecited elements or method steps. Note: MPEP 2111.03.

Conclusion
Claims 1, 2, 4-12, 15, and 17-22 are rejected. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616